BYRNE, Chief Judge
(concurring/dissenting):
I believe life imprisonment, not death, is the appropriate penalty in this case.
The racial stereotyping, by one of the two murder victims, precipitated appellant’s violent acts. See, e.g., R. 591, 602-605.
This fact is vital because a matrix of contexts circumscribes when the death penalty is appropriate in the Naval Service. A Marine has not been executed since 1817.1 There are strong religious and moral factors weighing against imposition of this ultimate sanction. Concern with racial prejudice in sentencing underlies the Supreme Court’s rationale in Furman v. Georgia.2 The Supreme Court has fenced in the death penalty with unique constraints limiting its imposition — in contrast to other lawful, imposable punishments.3 *1096Consequently, before any system of criminal justice in this land executes the death penalty, its rationale for doing so must be capable of withstanding withering scrutiny.4 The crimes committed by the accused must “cry out” for death. The racial overtones in this case have silenced that cry, in my opinion.
I would affirm only so much of the sentence as provides for confinement for life, total forfeitures, a dishonorable discharge, and reduction to pay grade E-l.
In all other respects, I concur with Judge Strickland’s opinion.

. Solis, LCOL Gary D., Marines and Military Law In Vietnam: Trial by Fire (Working Draft) History and Museums Division, Headquarters, U.S. Marine Corps.


. See, e.g., Furman v. Georgia, 408 U.S. 238, 251-53, 363-367, 92 S.Ct. 2726, 2732-33, 2763, 2789-91, 33 L.Ed.2d 346, 355-57, 390, 420-22.


. In Gregg v. Georgia, 428 U.S. 153, 96 S.Ct. 2909, 49 L.Ed.2d 859 (1976), Justice Stewart stated:
While Furman did not hold that the infliction of the death penalty per se violates the Constitution’s ban on cruel and unusual punishments, it did recognize that the penalty of death is different in kind from any other punishment imposed under our system of criminal justice. Because of the uniqueness of the death penalty, Furman held that it could not be imposed under sentencing procedures that created a substantial risk that it would be inflicted in an arbitrary and capricious manner. Mr. Justice White concluded that "the death penalty is exacted with great infrequency even for the most atrocious crimes and ... there is no meaningful basis for distinguishing the few cases in which it is imposed from the many cases in which it is not.” 408 US, at 313, 33 LEd2d 346, 92 S Ct 2726 (concurring). Indeed the death sentences examined by the Court in Furman were "cruel and unusual in the same way that being struck by lightning is cruel and unusual. For of all the people convicted of [capital crimes], many just as reprehensible as these, the petitioners [in Furman were] among a capriciously selected random handful upon whom the sentence of death has in fact been imposed____ [T]he Eighth and Fourteenth Amendments cannot tolerate the infliction of a sentence of death under legal systems that permit this unique penalty to be so wantonly and so freakishly imposed.” Id. [408 U.S.] at 309-310, 33 LEd2d 346, 92 SCt 2726. (Stewart, J., concurring).
428 U.S. at 188, 96 S.Ct. at 2932, 49 L.Ed.2d at 883.
Later, Justice Stewart concluded:
In summary, the concerns expressed in Fur-man that the penalty of death not be imposed in an arbitrary or capricious manner can be met by a carefully drafted statute that ensures that the sentencing authority is given adequate information and guidance. As a general proposition these concerns are best met by a system that provides for a bifurcated proceeding at which the sentencing authority is apprised of the information relevant to the imposition of sentence and provided with standards to guide its use of the information.
428 U.S. at 195, 96 S.Ct. at 2935, 49 L.Ed.2d at 887.


. Professor of Law George E. Dix commented in a Georgetown Law Journal article regarding appellate review of death sentences:
Such a review implicitly includes an evaluation of whether reasonable persons would regard the death sentence as disproportionate to the offender’s culpability, given the nature of the crime committed, the circumstances of its commission, and possible influences upon the defendant.
PIX, George E., "Appellate Review of the Decision To Impose Death,” 68 Geo.L.J. 93, 107.